DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 3/22/2022.

Response to Arguments
3.	Applicant’s arguments dated 3/22/2022 with respect to the previously objected drawing/specification have been fully considered and are persuasive.  The previous objections of the drawing/specification are hereby withdrawn. 
4.	Applicant's arguments with respect to the previous claim’s art rejections have been fully considered but they are not persuasive for the following reason:
The Applicant is mainly in disagreement that “the space accommodating 321 in figure 2 of D1 corresponds to the "first engaging slot", however 321 is actually a part of the lower mold 320 (in the Examiner's remarks on claim 1, the lower mold 320 corresponds to the "printed circuit board protective shell"), not a part of the top chassis 100 (in the Examiner's remarks on claim 1, top chassis 100 corresponds to the "front frame"). Thus, it is wrong to correspond 321 disposed on the printed circuit board protective shell 320 to the "first engaging slot" disposed on the front frame.”
The Examiner respectfully disagrees with the Applicant for the reason that the language “disposed on” can very broadly be interpreted.  As best understood by the Examiner, from figure 2 of D1, it is clear that the space portion accommodating portion 321 (see below zoomed-in cropped figure) which is interpreted as “the first engaging slot” is indeed disposed on the printed circuit board protective shell 320 and the "first engaging slot" is also disposed on the front frame.
  
                                                 
    PNG
    media_image1.png
    226
    292
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Pub. 2016/0044802 (hereinafter D1).

    PNG
    media_image2.png
    752
    798
    media_image2.png
    Greyscale


Regarding claim 1, D1 teaches a display panel (shown in figures 1-2), comprising: 
a front frame (100; figure 1) comprising a first front frame portion (see label in above figure 1) and a second front frame portion (see label in above figure 1) extending in a length direction (see label in above figure 1) of the display panel; and 
a third front frame portion (see label in above figure 1) and a fourth front frame portion (see label in above figure 1) extending in a width direction (see label in above figure 1) of the display panel; 
wherein the first front frame portion and the second front frame portion are disposed oppositely (see figures 1-2); and 
the third front frame portion and the fourth front frame portion are disposed oppositely (see figures 1-2), and connected between the first front frame portion and the second front frame portion; and 
a printed circuit board protective shell (320; figure 2) engaged with the first front frame portion;
wherein the first front frame portion comprises a first side plate (left 120; figure 2), and a first connecting plate (left 110; figure 2) connected at an edge (see figure 2) of the first side plate in a length direction thereof and extending toward a direction of the printed circuit board protective shell; and 
the second front frame portion comprises a second side plate (right 120; figure 2), and a second connecting plate (right 110; figure 2) connected at an edge (see figure 2) of the second side plate in a length direction thereof and extending toward the direction of the printed circuit board protective shell;
wherein the printed circuit board protective shell comprises a casing (323; figure 2), and a first casing connecting portion (322; figure 2) connected at an edge of the casing in a length direction thereof and extending toward a direction of the first side plate; wherein an edge (see figure 2) of the first casing connecting portion (322) in a length direction thereof is connected to a first engaging portion (321; figure 2); 
a first engaging slot (the space accommodating 321; figure 2) is disposed on the first connecting plate; and the first casing connecting portion (322) and the first engaging slot are connected (see figure 2) in a one-to-one correspondence manner.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Sung U.S. Pub. 2002/0080297 (hereinafter D2).
Regarding claim 4, D1 also teaches the display panel according to claim 1, wherein the edge of the first connecting plate in the length direction extends in a direction away (see figure 2) from the first side plate.

However, D1 does not specifically teach that the edge of the first connecting plate in the length direction thereof is bent inward. 

D2, in the same field of endeavor, teaches a display panel (see figure 8) comprising a front connecting plate (17; figure 8) coupling to a rear housing (27; figure 8), wherein the back housing (27; figure 8) is bent inward.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the display panel of D1, such that the first front connecting plate is bent inward and the rear housing connecting part is coupled to the bent connecting plate, as suggested by D2, for forming said display panel.

However, D1 does not specifically teach that said circuit board is flexible.
The Examiner takes Official Notice that flexible circuit boards have been commonly known and applied in various types of electronic devices for the ease of arrangement and for reducing the chance of breaking.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the circuit board of D1/D2 with a flexible circuit board, as suggested by the Examiner’s Official Notice, to acquire the above indicated advantages.
Note:  See MPEP 2144.03(c)

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.


Regarding claim 5, as mentioned above, D1 in view of D2, teaches the display panel according to claim 4. 
Even though, D1 in view of D2 does not specifically teach that the edge of the first connecting plate in the length direction thereof comprises a bent depth of: 1.4 mm, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/adjust the bent depth of said first connecting plate, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to optimize said display panel’s structural integrity.  In re Stevens, 101 USPQ 284 (CCPA 1954).

10.	Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 6, D1 teaches the display panel according to claim 1, wherein the display panel further comprises a backplane (440; figure 2) the backplane comprises: a bottom plate (441; figure 2), and a first bottom plate connecting portion (443; figure 2) Attorney Docket: 38187Uconnected to an edge of the bottom plate (441) in a length direction thereof and disposed oppositely; wherein the first bottom plate connecting portion (443) is connected to the first connecting plate through a first screw (520; figure 2).
However, D1 does not teach a second bottom plate connecting portion4Mail Stop PCT such that the second bottom plate connecting portion is connected to the second connecting plate through a second screw.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the display panel of D1 and provide a second bottom plate connecting portion4Mail Stop PCT such that the second bottom plate connecting portion is connected to the second connecting plate through a second screw, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art, to optimize structural integrity of said display panel.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, D1 also teaches the display panel according to claim 6, wherein the first bottom plate connecting portion is provided with a first rivet stud (510; figure 2); the first rivet stud and the first screw (520) are disposed in a one-to-one correspondence manner; and the screw connects the first connecting plate to the first bottom plate connecting portion via the first rivet stud.

However, D1 does not teach the second bottom plate connecting portion is provided with a second rivet stud; the second rivet stud and the second screw are disposed in a one-to-one correspondence manner; and the second screw connects the second connecting plate to the second bottom plate connecting portion via the second rivet stud.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the display panel of D1 and provide the second bottom plate connecting portion with a second rivet stud such that the second rivet stud and the second screw would be disposed in a one-to-one correspondence manner; and the second screw connects the second connecting plate to the second bottom plate connecting portion via the second rivet stud, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art, to optimize structural integrity of said display panel.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8, D1 also teaches the display panel according to claim 7, wherein the display panel further comprises a middle frame (310; figure 2); the middle frame comprises a first middle frame portion (left 310; figure 2) and a second middle frame portion (right 310; figure 2) extending along a length direction of the display panel and disposed oppositely; wherein the first middle frame portion is engaged (see figure 2) with the first bottom plate connecting portion (left 322); and the second middle frame portion is engaged with the second bottom plate connecting portion (right 322; figure 2).  

Regarding claim 18, as mentioned above, D1 teaches the display panel according to claim 1.
Even though, D1 does not specifically teach that the display panel comprises an aspect ratio of 20:1 to 24:1, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and derive such aspect ratio, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to derive desired display aspect ratio.  In re Stevens, 101 USPQ 284 (CCPA 1954).

11.	Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. Pub. 2016/0044802 (hereinafter D1) in view of Hwang et al. U.S. Pub. 2020/0323087 (hereinafter D3).
Regarding claims 11-12, as mentioned above, D1 teaches the display panel according to claim 6, except wherein a plurality of first reinforcing ribs spaced apart are disposed on the bottom plate of the backplane.  
D3, in the same field of endeavor, teaches a display panel further comprising a plurality of first reinforcing ribs (202; figure 1B) spaced apart are disposed on the bottom plate (1; figure 1B) of the backplane, said reinforcing ribs are bosses formed on the bottom plate.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify and provide the backplane of D1 with a plurality of first reinforcing ribs (bosses formed on the bottom plate) spaced apart are disposed on the bottom plate of the backplane, as suggested by D3, to further strengthen the support of said backplane.

Regarding claim 13, D1/D3 also teaches the display panel according to claim 12, wherein the printed6Mail Stop PCT Attorney Docket: 38187Ucircuit board protective shell comprises a casing (323; figure 2), and a first casing connecting portion (left 322; figure 2) and a second casing connecting portion (right 322; figure 2) obtained by bending (this is a process which, therefore, not given patentable weight.  See below MPEP 2113[R-1]) from an edge (edge of 323) in a width direction of the casing and extending in a direction away from the casing; and the first casing connecting portion and the second casing connecting portion are both connected (see figure 2) to the backplane.  


    PNG
    media_image3.png
    177
    1087
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    599
    1147
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    332
    1147
    media_image5.png
    Greyscale


Regarding claim 14, D1/D3 also teaches the display panel according to claim 13, wherein a convex rib (442; figure 2 of D1) is disposed at a support corner position (position corresponds to upper end of 442; figure 2 of D1) of each of the first casing connecting portion and the second casing connecting portion.  
Regarding claim 15, as mentioned above, D1/D3 teaches the display panel according to claim 14.
Even though, D1/D3 does not specifically teach wherein each of the first casing connecting portion and the second casing connecting portion is provided with two convex ribs at the support corner position, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further provide two convex ribs at the support corner position of each of the first casing connecting portion and the second casing connecting portion, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art, to optimize structural integrity of said display panel.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, D1/D3 also teaches the display panel according to claim 13, wherein the casing has a second reinforcing rib (442; figure 2 of D1).  

Regarding claim 17, D1/D3 also teaches the display panel according to claim 16, wherein the second reinforcing rib comprises an I-shaped (442 partially has an I-shape; D1) reinforcing rib formed on the casing.  

Allowable Subject Matter
12.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior arts of record fail to teach, disclose or suggest the display panel according to claim 8, wherein a second engaging slot is disposed on the first middle frame portion, a second engaging portion is disposed on the first bottom plate connecting portion, and the second engaging slot and the second engaging portion are disposed in a one-to-one correspondence manner and engaged with each other; and a third engaging slot is disposed on the second middle frame portion, a third engaging portion is disposed on the second bottom plate connecting portion, the third engaging slot and the third engaging portion are disposed in a one-to-one correspondence manner and engaged with each other.  
				Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841